DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10-12, 14, and 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rogge et al. (U.S. Patent Publication No. 2008/0147092 A1). 
Regarding claim 10, Rogge et al. discloses a surgical system (30), comprising: an end effector (38), comprising: an ultrasonic blade (40); and a capturing arm (48), wherein the capturing arm (48) is movable to capture tissue (Paragraph 0029) against the ultrasonic blade (40); a transducer (36) configured to generate ultrasonic energy for transmission (Paragraph 0032) to the ultrasonic blade (40); clamping means (56/150) for clamping the tissue captured by the capturing arm (48) against the ultrasonic blade (40); and mounting means (58) removably coupled (Fig. 2, Paragraph 0031) to the end effector (38), wherein the mounting means (58) are configured to mount (Paragraph 0031) the clamping means (56/150) to the end effector (38). (Figs. 2-4 and 11, Paragraphs 0028-0034 and 0048). 
Regarding claim 11, Rogge et al. discloses the surgical system of Claim 10, wherein the clamping means (56) is removably coupled (Fig. 3, Paragraph 0031) to the mounting means (58). (Fig. 3, Paragraph 0031).
Regarding claim 12, Rogge et al. discloses the surgical system of Claim 10, wherein the ultrasonic blade (40) is configured to melt (Paragraphs 0032 and 0048) at least a portion (152) of the clamping means (150). (Fig. 11, Paragraphs 0030 and 0048).

Regarding claim 21, Rogge et al. discloses a surgical system (30), comprising: an end effector (38), comprising: an ultrasonic blade (40); and a capturing arm (48), wherein the capturing arm is movable to capture tissue (Paragraph 0029) against the ultrasonic blade (40); a transducer (36) configured to generate ultrasonic energy for transmission (Paragraph 0032) to the ultrasonic blade (40); and a sealing member (56/150) removably coupled (Fig. 2, Paragraph 0031) to the end effector (38), the sealing member (56/150) configured to seal the tissue (Paragraph 0032) captured by the capturing arm (48) against the ultrasonic blade (40) by at least partially melting (Paragraphs 0032 and 0048) onto the tissue captured (Paragraphs 0032 and 0048) by the capturing arm (48). (Figs. 2-4 and 11, Paragraphs 0028-0034 and 0048). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bito et al. (U.S. No. 5,649,937) in view of Aldridge et al. (U.S. Patent Publication No. 2013/0285758 A1).
Regarding claims 10 and 13, Bito et al. discloses (Claim 10) a surgical system, comprising: an end effector (232), comprising: an blade (245); and a capturing arm (233), wherein the capturing arm (233) is movable to capture tissue (Column 18 Lines 43-58) against the blade (245); a transducer (241) configured to generate ultrasonic energy for transmission (Column 19 Lines 5-15) to the blade (245); clamping means (235a-235b) for clamping the tissue captured (Column 18 Lines 43-58)  by the capturing arm (233) against the blade (245); and mounting means (239) removably coupled (Fig. 55, Column 18 Lines 43-58) to the end effector (232), wherein the mounting means (239) are configured to mount (Fig. 55, Column 18 Lines 43-58) the clamping means (235a-235b) to the end effector (232); (Claim 13) wherein the blade (245) is configured to seal the captured tissue by passing through (Fig. 55, Column 19 Lines 4-26) at least a portion (238) of the clamping means (235a-235b). (Figs. 47, 52, and 55, Column 18 Lines 43-67 and Column 19 Lines 1-26). 
However, Bito et al. does not disclose wherein the blade is ultrasonic. 
Aldridge et al. discloses a similar ultrasonic device wherein the blade is ultrasonic (1017). (Paragraphs 0004 and 0256). 
. 

Claims 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rogge et al. (U.S. Patent Publication No. 2008/0147092 A1) in view of Neurohr et al. (U.S. Patent Publication No. 2008/0234710 A1).
Regarding claims 15-20, Rogge et al. discloses (Claim 15) a surgical system (30), comprising: an elongate member (46) comprising a camming member (48) at a distal portion (distal portion of 46, Fig. 2) of the elongate member (46); an ultrasonic blade (40), a transducer (36) configured to generate ultrasonic energy for transmission (Paragraph 0032) to the ultrasonic blade (40); and a surgical clip (56/150) removably coupled (Fig. 2, Paragraph 0031) to the ultrasonic blade (40), wherein the camming member (48) is configured to motivate (Paragraph 0029) the surgical clip (56/150) to clamp tissue (Paragraph 0032) and extendable beyond (Fig. 3) the distal portion (distal portion of 46) of the elongate member (46); (Claim 16) wherein the ultrasonic blade (40) is configured to melt (Paragraphs 0032 and 0048) at least a portion (152) of the surgical clip (150); (Claim 17) wherein the surgical clip (56/150) comprises a bioabsorbable material (glycolide-lactide polymers, Paragraph 0049); (Claim 18) wherein the surgical clip (56/150) comprises: a first clamping portion (first leg, contacting ultrasonic blade 40, Fig. 2) removably coupled (Fig. 2, Paragraph 0031) to the ultrasonic blade (40); and a second clamping portion (second leg, contacting camming member 48, Fig. 2) movably supported by (Fig. 2, Paragraph 0031) the camming member (48) to clamp the tissue between (Paragraph 0032) the first clamping (Claim 19)  wherein the surgical clip (150) further comprises a locking mechanism (152) configured to lock (Paragraph 0048) the first clamping portion (first leg, contacting ultrasonic blade 40, Fig. 2) to the second clamping portion (second leg, contacting camming member 48, Fig. 2)  in a clamped configuration (Paragraph 0032 and 0048); (Claim 20) wherein the surgical clip (150) comprises a gap (gap receiving 152) between the first clamping portion (first leg, contacting ultrasonic blade 40, Fig. 2) and the second clamping portion (second leg, contacting camming member 48, Fig. 2) when the surgical clip (150) is in the clamped configuration (Paragraph 0032 and 0048, Examiner notes the gap remains while clamped until ultrasonic energy is applied and 152 is melted and fills the gap). (Figs. 2-4 and 11, Paragraphs 0028-0034 and 0048).
	However, Rogge et al. does not disclose (Claim 15) wherein the ultrasonic blade slidably movable relative to the elongate member.
	Neurohr et al. discloses a similar device in the same field of endeavor wherein the ultrasonic blade (50) slidably movable relative (Claim 1, Paragraph 0015) to the elongate member (106). (Claim 1, Paragraph 0015).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have modified Rogge et al. to incorporate the slidable blade teachings of Neurohr et al. The motivation for the modification would have been to allow for faster coagulation and cutting of the tissue, with less attenuation of blade motion, are achieved. (Neurohr et al. Paragraph 0012).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/Primary Examiner, Art Unit 3771